DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 12/11/2020.
Claims 8, 12, 15 and 19 have been amended.
Claims 26-33 have been added.
Claims 1-7, 10, 11, 14, 17, 18, and 21-25 have been canceled.

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 8, 9, 12, 13, 15, 16, 19, 20, and 26-33 are allowed. The following is an examiner’s statement of reasons for allowance:  
Identification of the closest prior art of record:
Prabhakar et al. (US 2007/0240161 A1)
Simpson et al. (US 2008/0300943 A1)
“CollabNet CUBiT Dynamic Virtualization of Development Environments for Distributed Teams” (hereafter “Collabnet”)
Simmons et al. ("Manager Associate")
The closest prior art of record, alone or in combination, fails to disclose at least the following in conjunction with the other limitation(s) of the claim(s):
providing a plurality of application server profiles, wherein each profile of the plurality of application server profiles corresponds to a respective phase of the plurality of phases of the software development project and includes parameter settings for the plurality of components of a software development platform, wherein a component parameter controls allocation of system resources for the plurality of components and the parameter settings in each profile, which are based at least in part on an anticipated workload of the plurality of components during the corresponding phase;
in response to inferring the phase change of the software development program to the second phase, setting the component parameter in accordance with the parameter settings in the application server profile which corresponds to the second phase of the plurality of phases.
Prabhakar discloses a system and methods for dynamically allocating resources during the lifecycle of a software development project; including (re)allocating resources amongst components based on a current and predicted workload model for the according to the current and predicted demand for the current stage of the development lifecycle. But Prabhakar dynamically tunes and adjusts different settings individually, and does not specifically disclose providing a plurality of application server profiles, wherein each profile of the plurality of application server profiles corresponds to a respective phase of the plurality of phases of the software development project and includes parameter settings for the plurality of components of a software development platform, wherein a component parameter controls allocation of system resources for the plurality of components and the parameter settings in each profile, which are based at least in part on an anticipated workload of the plurality of components during the corresponding phase.
Simpson discloses an automated software project lifecycle management system which employs stage schema definitions each of which corresponds to a respective phase of the plurality of phases of the software development project and includes parameter settings for resource configurations for the corresponding stage but does not teach parameter settings for the plurality of components of a software development platform, wherein a component parameter controls allocation of system resources for the plurality of components and the parameter settings in each profile, which are based at least in part on an anticipated workload of the plurality of components during the corresponding phase.
Collabnet discloses a software development system for deploying software development build/integrate/test components for carrying out software projects; including deploying the development components from pre-configured profiles, but does not disclose the profiles correspond to particular project phases such that each profile of the plurality of application server profiles corresponds to a respective phase of the plurality of phases of the software development project and includes parameter settings for the plurality of components of a software development platform, wherein a component parameter controls allocation of system resources for the plurality of components and the parameter settings in each profile, which are based at least in part on an anticipated workload of the plurality of components during the corresponding phase.
Simmons discloses methods for detecting phase changes in a development project based on observed development platform transactions, but does not cure the deficiencies described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Build-and-Test Workloads for Grid Middleware: Problem, Analysis, and Applications” discloses a grid based system for performing build-and-test tasks.
“Software Stage-Effort Estimation Based on Association Rule Mining and Fuzzy Set Theory” and US 2008/0021757 A1 each disclose methods for tracking and predicting software development time/effort/resource expenditures and requirements.
US 8219435 B2 discloses methods to determine an actual status of the particular software project task using derived milestone indicators and project management data
Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
01/22/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196